Exhibit 10.1

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Aracruz Celulose S.A.

 

as Buyer

 

--------------------------------------------------------------------------------

 

BC Brasil Investment Corporation

 

as Seller

 

--------------------------------------------------------------------------------

 

Boise Cascade L.L.C.

 

As Guarantor

 

--------------------------------------------------------------------------------

 

Boise Cascade do Brasil Ltda.

 

the Company

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

RECITALS

 

2

1.

 

DEFINITIONS AND INTERPRETATIONS

 

3

2.

 

PURCHASE AND SALE OF QUOTAS

 

3

3.

 

PURCHASE PRICE AND PAYMENT

 

4

4.

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND GUARANTOR

 

4

5.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

8

6.

 

POST CLOSING COVENANTS

 

9

7.

 

INDEMNIFICATION

 

9

8.

 

CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

 

11

9.

 

ANTITRUST LAW COMPLIANCE

 

11

10.

 

GENERAL PROVISIONS

 

12

 

 

 

 

 

LIST OF ATTACHMENTS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 2.2(a)

 

17

EXHIBIT 2.2(c)

 

30

 

 

 

SCHEDULES

 

 

 

 

 

 

 

SCHEDULE 1.1

 

33

SCHEDULE 1.2

 

35

SCHEDULE 3.2

 

37

SCHEDULE 4.2

 

38

SCHEDULE 4.4(a)

 

41

SCHEDULE 4.4(b)

 

43

SCHEDULE 4.5

 

71

SCHEDULE 4.5.1

 

87

SCHEDULE 4.8

 

91

SCHEDULE 4.9

 

109

SCHEDULE 4.11

 

111

SCHEDULE 4.12(a)

 

112

SCHEDULE 4.12(b)

 

114

SCHEDULE 4.12(c)

 

116

SCHEDULE 4.13

 

127

SCHEDULE 4.17

 

129

SCHEDULE 7.1(a)

 

131

SCHEDULE B

 

143

 

1

--------------------------------------------------------------------------------


 

THIS STOCK PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”) is
made this 1st day of July, 2008 (the “Closing Date”), by and between:

 

(a) on one side:

 

·                  Aracruz Celulose S.A., a corporation organized and existing
under the laws of Brazil, with head offices at Rua São Geraldo, 1800, City of
Guaiba, State of Rio Grande do Sul, Brazil, enrolled with the CNPJ/MF under
No. 42.157.511/0039-34 (the “Buyer”);

 

(b) on the other side:

 

·                  BC Brasil Investment Corporation, a corporation organized and
existing under the laws of Delaware, USA, with head offices at 1111 West
Jefferson Street, Ste 300, in the City of Boise, Idaho, USA, registered with the
CNPJ/MF under No. 05.760.081/0001-41 (“BCBIC” or “Seller”); and

 

(c) as guarantor:

 

·                  Boise Cascade L.L.C., a limited liability company organized
and existing under the laws of Delaware , with head offices at 1111 West
Jefferson Street, Ste 300, in the City of Boise, Idaho, USA (the “Guarantor”);

 

(d) and, as intervening party:

 

·                  Boise Cascade do Brasil Ltda., a company organized and
existing under the laws of Brazil, headquartered in the city of Guaíba, State of
Rio Grande do Sul, at Estrada Costa Gama, No. 1001, and enrolled with the
CNPJ/MF under No. 03145127/0001-97 (the “Company”).

 

RECITALS

 

A.                                   Seller is the owner, in the aggregate, of
100% percent of the outstanding quotas of the Company.

 

B.                                   Buyer acknowledges the existence of the
rights and obligations of Company and Seller’s parent company, Boise Cascade,
L.L.C. and its Affiliates (“BC Parent”) with Global (Ex-US) Timber Investors 6
Limited (“Global”) and its Affiliates (collectively “GFP”) arising out of the
agreements which copies are attached as Schedule B (“Global Agreements”), and it
is willing to purchase the Company subject to its respective obligations to GFP
and to indemnify, defend, and hold harmless Seller and BC Parent, BC Parent’s
predecessor in interest, OMX which was formerly named Boise Cascade Corporation,
and their respective Affiliates, officers, directors and employees (collectively
“Sellers’ Group”, which, for mere ease of reference, shall include OMX and its
Affiliates for purposes of Section 7 hereunder) from and against any claim by
GFP of a breach of any obligations of Company to GFP whether occurring before or
after Closing or by reason of the purchase and sale of the Company provided for
herein.

 

2

--------------------------------------------------------------------------------


 

C.            Therefore, in reliance upon representations, warranties, covenants
and agreements and subject to the terms and conditions contained herein, Seller
wishes to sell to Buyer the totality of the quotas of the Company, consisting of
158,515,171 (one hundred fifty eight million, five hundred fifteen thousand, one
hundred seventy one) quotas (the “Quotas”), and subject to certain terms and
conditions, Buyer wishes to purchase such Quotas.

 

In consideration of the mutual promises contained herein, Buyer, Seller, Company
and Guarantor (individually, a Party and collectively, the “Parties”) mutually
agree as follows:

 

1.                                                   DEFINITIONS AND
INTERPRETATIONS

 

1.1                                             Capitalized terms used
throughout this Agreement are listed and defined in Schedule 1.1, whenever a
definition is not already available in the body of this Agreement.

 

1.2                                             Unless the context clearly
requires otherwise, the interpretation of other terms used throughout this
Agreement will be made according to the rules set forth at Schedule 1.2.

 

2.                                                   PURCHASE AND SALE OF QUOTAS

 

2.1.                                          Purchase and Sale.  On the terms
and subject to the conditions set forth in this Agreement, Seller agrees to
sell, assign and transfer all the Quotas to Buyer, and Buyer hereby agrees to
purchase all the Quotas from Seller on the Closing Date.

 

2.2.                                          The following acts shall be taken
simultaneously by the Parties on the Closing Date:

 

(a)                                              Seller shall deliver to Buyer
(i) the amendment to the articles of association of the Company evidencing the
transfer of all the Quotas to Buyer, the name change of the Company, the
replacement of officers, and other related amendments, pursuant to
Exhibit 2.2.(a).(i); (ii) a copy of the relevant empowerment documents of Seller
and Guarantor as necessary to authorize the execution of this Agreement and the
consummation of the transactions contemplated hereby, including a certified copy
of the powers of attorney authorizing the Brazilian representative(s) of the
Seller who executed the amendment to the articles of association of the Company
mentioned in (i); (iii) tax and other clearance certificates, as required under
Brazilian laws for the filing with the board of trade of the amendment to the
articles of association of the Company mentioned in (i); (iv) two counterparts
of the corresponding Commercial Registry filing request duly executed by a
representative of the Company; (v) a power of attorney by the Company and its
current officers allowing those people previously indicated by Buyer to
represent and act on behalf of the Company as from the Closing Date; and
(vi) such additional documents necessary for the transference of the Quotas as
Buyer may reasonably request.

 

(b)                                             Buyer shall deliver to Seller
(i) payment of the Purchase Price in accordance with (and as defined in)
Section 3.2; (ii) a copy of the relevant empowerment documents of Buyer as
necessary to authorize the execution of this Agreement and the consummation of
the transactions contemplated hereby; and (iii) such additional documents
necessary for the transference of the Quotas as Seller may reasonably request.

 

(c)                                              Each officer of the Company
identified in the exhibit shall submit to Buyer an instrument of resignation
from its position and full release to the Company, substantially in the form of
Schedule 2.2(c), effective as of the Closing Date.

 

3

--------------------------------------------------------------------------------


 

3.                                                   PURCHASE PRICE AND PAYMENT

 

3.1.                                          Purchase Price. The total purchase
price for the Quotas shall be forty seven million, eighty three thousand, three
hundred thirty three dollars and fifty four cents (US$ 47,083,333.54) (the
“Purchase Price”).

 

3.2                                             Method of Payment.  Payment of
the Purchase Price shall be made on the Closing Date by wire transfer of
immediately available funds to Seller’s bank account(s) in the United States of
America, as designated in Schedule 3.2. Buyer shall pay all applicable Brazilian
taxes on currency exchange remittance of the Purchase Price.

 

3.2.1.                               Seller hereby grants Buyer full,
unconditional and irreversible release in relation to the payment of the
Purchase Price.

 

4.                                                   REPRESENTATIONS AND
WARRANTIES OF SELLER AND GUARANTOR

 

The Seller and the Guarantor hereby jointly and severally make the following
representations and warranties to Buyer with respect to themselves and to the
Company, which shall be considered true, complete and correct as of the Closing
Date. All representations and warranties of Seller, Company and Guarantor in
this Agreement, except for Sections 4.1, 4.2 and 4.3 below, are limited to the
knowledge of said parties, and the knowledge of Seller, Company and Guarantor
shall mean only the knowledge of Dean M. Brown, Jose Valmir Calori and/or Daniel
Hutchinson.

 

4.1.                                          Corporate Status.  (i) The Company
is duly organized and validly existing under the laws of Brazil, and has the
corporate power to own its assets and carry on its business as now being
conducted and as conducted until December 2007; (ii) Seller and Guarantor are
duly organized and validly existing under the laws of the jurisdiction of their
incorporation or formation, as the case may be, and have the corporate power to
own their assets and carry on their business as now being conducted; and
(iii) the Guarantor is the holding entity of the main distribution and
manufacturing assets and activities of Sellers’ Group.

 

4.2.                                          Capitalization. The total issued
and outstanding capital of the Company is R$158,515,171.00 (one hundred fifty
eight million, five hundred fifteen thousand, one hundred seventy one Reais),
comprising 158,515,171 (one hundred fifty eight million, five hundred fifteen
thousand, one hundred seventy one) quotas with a par value of R$ 1.00 (one Real)
each. The Quotas are duly authorized, validly issued and are fully paid. All of
the Quotas of the Company are legally and validly held by Seller, and are held
free and clear of any and all security interests, pledges, fiduciary sales,
liens, encumbrances, agreements or claims of any kind whatsoever, and no third
party’s consent or approval is required for the execution, delivery and/or
performance of the obligations contemplated hereunder, except for the letter of
acknowledgment and release, which copy is attached to Schedule 4.2, related to a
certain Loan and Security Agreement, dated as of February 22, 2008 (as amended,
supplemented, or otherwise modified from time to time), among Guarantor, certain
affiliates of Guarantor as borrowers and guarantors, and Bank of America, N.A.,
as agent.

 

4.3.                                          Corporate Authority.  Seller,
Guarantor and Company have the legal right, power and authority to enter into
this Agreement, and Seller has the legal right, power and authority to transfer,
assign and deliver the Quotas as provided in this Agreement. The execution and
delivery of this

 

4

--------------------------------------------------------------------------------


 

Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate or other action of Seller and
Guarantor, and this Agreement constitutes the legal, valid and binding
obligation of each of the Seller and Guarantor, enforceable against the Seller,
Company and Guarantor in accordance with its terms. The execution and delivery
of this Agreement will not constitute a breach or violation of any law, bylaws,
articles of association or incorporation, regulation, court order, lawsuit, or
license applicable to any of them or their respective businesses. The relevant
amendment to the articles of association of the Company will convey to Buyer
title to the Quotas, free and clear of any and all liens or encumbrances,
security interests, agreements or claims of any kind whatsoever.

 

4.4.                                          Fixed Assets and Real Properties. 
Schedule 4.4(a) contains a list of all material real property owned, possessed
or utilized in the conduct of the Company’s business (hereinafter referred to as
“Real Property”).  Schedule 4.4(b) contains a description of fixed assets owned,
leased or utilized in the conduct of the Company’s business (hereinafter the
“Fixed Assets”). All material assets used by Company during the regular course
of its operational business activities (until December 2007), including, without
limitation, plants, equipment, machinery, vehicles and office materials, are in
regular working order and duly accounted for, except for those identified in
Schedule 4.5.1.

 

4.4.1.                                 The Company is the lawful owner and/or
the rightful possessor of all Real Property and Fixed Assets of the Company,
free and clear of any and all liens, encumbrances or charges of any kind or
nature, except for the assets of GFP in accordance with the Global Agreements.
All leases are in full force and effect and the Company is in compliance with
all its material obligations. The Company has received no written notice of
default under any agreement governing any such lease, nor is the Company
involved in any dispute with any third party in such lease agreements.

 

4.5.                             Financial Statements. True and complete copies
of the Financial Statements of the Company are included in Schedule 4.5. The
Financial Statements (including, without limitation, the calculation of all its
items and accounts) were prepared in accordance with Brazilian GAAP, applied
consistently.

 

4.5.1.                    Absence of certain changes. From April 30, 2008, until
the Closing Date, the Company has been managed and conducted in the ordinary
course of business, consistent with past practices, except for the suspension of
activities and operations since December 2007 and its obvious effects. Except as
disclosed in Schedule 4.5.1, the Company has not, since April 30, 2008:

 

(a)                                 made any relevant change in its articles of
association, besides the changes reflecting the payment of outstanding quotas
and the release of pledged quotas;

 

(b)                                made any material changes to its accounting
methods or practices for financial or tax purposes;

 

(c)                                 made any corporate reorganization, merger,
acquisition, spin-off or any other relevant corporate change;

 

(d)                                issued or sold any quota representative of
its corporate capital, or any other securities;

 

(e)                                 entered into any agreement with Seller,
Guarantor or any Affiliates, except under market conditions, in the ordinary
course of business, consistent with past practices and that may be terminated by
the Company at any time and without any cost;

 

5

--------------------------------------------------------------------------------


 

(f)                                   practiced any act unrelated to its
commercial activities or not properly registered in its books and accounting
records;

 

(g)                                entered into any debt transactions
representing an amount, individually or in the aggregate, of more than thirty
thousand reais (R$30,000.00) or in conditions out of the ordinary course of
business;

 

(h)                                sold, assigned, encumbered or transferred
assets that, individually or in the aggregate, exceed thirty thousand reais
(R$30,000.00), except in the ordinary course of business, consistent with past
practices, and for the Timber Purchase Agreement executed with Buyer;

 

(i)                                    waived any rights, individually or in the
aggregate, of more than thirty thousand reais (R$30,000.00);

 

(j)                                    hired, promoted or appointed any
directors, or increased wages or benefits to be paid to any director.

 

4.6.                             Guarantees. The Company does not have any
pending or outstanding guarantees of any kind (such as “fianças”, “avais” or
guarantee to perform material obligations) granted by the Company to any
Affiliate, officer or third parties.

 

4.7.                             Equity interest. Company does not hold,
directly or indirectly, any equity or capital interest in any other corporation,
partnership, joint venture (other than the Global Agreements), limited liability
company, joint venture or other entity, company or business, in Brazil or
abroad, and is not a party to any agreement, understanding, contract, option,
obligation or commitment involving any (actual or potential) interest or
investment in any such entity.

 

4.8.                             Proceedings and Investigations.  Except as
otherwise disclosed in Schedule 4.8, there are no actions, suits, claims,
judicial or administrative proceedings, or governmental authority’s
investigations (a) legally notified to the Company until the first business day
prior to Closing Date in which the Company is a party, or (b) to the knowledge
of the management of the Seller and of the Company:  (i) already threatened by a
third party or authority; or (ii) materially affecting the Company or its assets
and properties, in any court or before any arbitrator or governmental authority.

 

4.9.                             Material Contracts.  Schedule 4.9 lists all
contracts currently in force to which the Company is a party or bound, or to
which their respective properties or Assets are bound, and which (a) represent
(or may represent) an aggregate annual value equal or superior to R$ 100,000.00
(one hundred thousand reais) and/or (b) contain any kind of restriction or
limitation, or require any special formality, notification or consent, in
respect of the change of control of the Company or any other aspect of the
transaction contemplated hereunder.

 

4.9.1.                    All Company’s obligations to GFP (including
obligations to pay GFP for wood harvested pursuant to its contractual
commitments to them) are set forth under, and only under, the Global Agreements
(listed in Schedule B).

 

4.10.                       Related Party Agreements. Except for the Global
Agreements and the Guarantee, there are no relevant agreements, arrangements or
understandings (whether oral or written) currently in effect to between the
Company and any the Seller, Guarantor or any of their Affiliates or any
shareholder, officers or directors of any of them.

 

6

--------------------------------------------------------------------------------


 

4.11.                       Insurance. All insurance policies of the Company are
listed in Schedule 4.11, and are in full force and effect in accordance with
their respective terms and conditions. The Company has not committed any
fraudulent act or omission that would qualify as a breach thereby (or as a
reason for reducing the insurer’s coverage) under any such the insurance policy.
Nevertheless, Buyer acknowledges that the Company has not communicated the
insurance companies of the latest dismissal of personnel.

 

4.12.                       Employment, Labor and Social Security Matters.
Schedule 4.12(a) contains a list of all employees of the Company, according to
the list of retained employees provided by Buyer, as well as their respective
salaries and other benefits granted by the Company, all of such employees are
regularly registered as such in the proper register books, in compliance with
Legal Requirements. Schedule 4.12(b) lists all collective bargaining agreements
(“acordos coletivos de trabalho”) or collective conventions (“convenções
coletivas de trabalho”) currently in force to which Company is bound. The
Company has no profit participation agreements or benefit plans, except as
provided for in the documents listed in Schedule 4.12(c).

 

4.13.                       Outsourcing. Schedule 4.13 lists all outsourced
service providers and the number of respective people allocated to work at or
for the Company as of May 30, 2008, according to the information provided by
such service providers, i.e. GFIP receipt.

 

4.14.                       Intellectual Property. The Company does not have any
intellectual property (trademarks, software, patents, domain names, etc.)
registered under its name, in Brazil or elsewhere.

 

4.15.                       Government Approvals. No action, consent or approval
of, registration or filing with, or any other action by, any governmental
authority (in Brazil or elsewhere) will be required in connection with the
performance by Seller or Guarantor of this Agreement or in connection with the
transactions contemplated hereby except for Section 9 below.

 

4.16.                       Conflicting Instruments. Except as indicated in the
Global Agreements and the Guarantee, the execution, delivery and performance by
each of Seller, Company and Guarantor of this Agreement and the consummation
thereby of this transaction do not and will not violate any provision of their
corporate documents, nor create any liens or security interests, or conflict
with or result in a material breach of, create an event of default under, or
give any third party the right to accelerate any material obligation under, any
material agreement, mortgage, order, arbitration award, judgment or decree to
which each of Seller, Company and Guarantor is a party or by which it is bound
or affected.

 

4.17.                       Powers of Attorney. All powers of attorney in effect
that have been granted by Company (or Guarantor or Seller), with ad negotia or
ad judicia powers in respect of the Company and/or undertake obligations of any
nature on behalf of the Company, are listed in Schedule 4.17.

 

4.18.                       Bank Accounts and Credit Facilities. All bank
accounts in the name of Company are listed in Schedule 4.18, which also lists
the agreements that currently enable overdrafts, loans or other credit
facilities or that make such credit facilities available to Company.

 

4.19.                       Quality of Information. All written information and
documents of the Company provided by the Company, Seller and Guarantor during
the due diligence to Buyer and its advisors until the Closing Date, are true,
accurate and complete in all their material aspects, and do no omit any
information which may affect the Company’s condition or that may induce the
Buyer into error.

 

7

--------------------------------------------------------------------------------


 

5.                                      REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby makes the following representations and warranties to Seller, which
shall be considered complete, true and correct as of the Closing Date:

 

5.1                                Authority.  (a) Buyer has the legal right,
power and authority to enter into this Agreement; (b) the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all the necessary corporate or other action of
Buyer; and (c) this Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.

 

5.2.                             Government Approvals. No action, consent or
approval of, registration or filing with, or any other action by, any
governmental authority will be required in connection with the performance by
the Buyer of this Agreement or in connection with the transactions contemplated
hereby except as set forth in Section 9.

 

5.3.                             Financial Capacity. Buyer has full financial
capacity to comply with the payment obligations provided under this Agreement.

 

5.4                                Purchase for Investment. Buyer is acquiring
the Quotas for investment for Buyer’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part of the Quotas, and
Buyer has no present intention of selling, granting any participation in, or
otherwise distributing the Quotas, except transferring all or part of the Quotas
to Affiliates of Buyer. Buyer does not have any contract, undertaking, agreement
or arrangement with any third party to sell, transfer or grant participations in
the Quotas to such third party. Buyer, however, is considering selling part of
the Company’s assets immediately following the present transaction.

 

5.5.                             Conflicting Instruments. The execution,
delivery and performance by Buyer of this Agreement and the consummation thereby
of this transaction do not and will not violate any provision of its bylaws, nor
create any liens or security interests, or conflict with or result in a material
breach of, create an event of default under, or give any third party the right
to accelerate any material obligation under, any material agreement, mortgage,
order, arbitration award, judgment or decree to which Buyer is a party or by
which it is bound or affected.

 

5.6.                             Due Diligence. Buyer was granted with full and
unrestricted access to information of the Company prior to this Agreement, and
it acknowledges that this transaction comprises the acquisition of the Company,
by means of the transference of all Quotas, with all its existing and future
rights, obligations and liabilities, without prejudice to Section 7.2, including
but not limited, to all rights, obligations and liabilities related to the
Global Agreements, the Guarantee and transactions performed under these
agreements, and that this structure is reflected in the Purchase Price. Buyer
represents and warrants in good faith that the Seller and Guarantor’s
representations and warranties (a) do not contradict, and (b) fairly reflect the
relevant findings and conclusions of Buyer’s due diligence of the Company.

 

8

--------------------------------------------------------------------------------


 

6.                                      POST CLOSING COVENANTS

 

6.1                                Assignment of Guarantee. Within fifteen (15)
days of the Closing Date, Seller and Guarantor undertake to use their best
efforts, with Buyer’s full cooperation, to obtain preferably within 90 (ninety)
days after the Closing Date: (a) the written acknowledgement of the occurrence
of the present transaction by GFP, and written authorization from GFP for the
assignment of the Guarantee (as defined in Section 7.1(a) below) to the Buyer,
and (b) the written acknowledgement by GFP that there is no current default or
noncompliance by Company or Guarantor or Affiliate under the Global Agreements
and/or the Guarantee. The Parties agree that, after and despite the use of best
efforts, the failure to obtain (a) and/or (b) within one hundred and eighty
(180) days of the Closing Date shall not constitute Seller or Guarantor’s breach
of this Section 6.1. For the avoidance of doubt, in case 6.1(a) is achieved,
Buyer shall be obliged to enter into the respective assignment of the Guarantee
(provided that under the same terms and conditions of the Guarantee and the
Global Agreements, in force as of the Closing Date).

 

6.2                                Use of Trademark. Buyer undertakes not to use
the name, logo or trademark of Seller or Guarantor, especially in the conduction
of the businesses of the Company, provided that Buyer and Company will be
entitled to refer thereto, for transition purposes, to indicate and inform the
succession to third parties after the Closing. This undertaking shall include
the names “Boise”, “Boise Cascade”, “BC” “BCB” and other names used by Seller
and Guarantor in the conduction of their businesses.

 

7.                                      INDEMNIFICATION

 

7.1.                             Scope of Buyer’s Indemnity.  Buyer understands
(and Seller confirms) that it is the intention of the Seller, and a determining
cause of this Agreement, that after Closing Date Seller and Guarantor shall have
no liability or responsibility towards Buyer, the Company, or any third parties
for the business, actions or omissions of the Company. Therefore, Buyer agrees
to indemnify, hold harmless and defend the Seller’s Group from and against any
and all loss, Liability, claim, damage, or expense (including costs of
litigation and reasonable fees and expenses of attorneys, accountants and other
experts), or otherwise (collectively, a “Loss” or “Losses”), suffered or
incurred as a result of:

 

(a)                                 any claim of liability under the Guarantee,
Marketing, and Take if Required Agreement as amended (the “Guarantee”) executed
on February 21st 2001 by Boise Cascade Corporation, currently known as OfficeMax
Incorporated and Global (ex-US) Timber Investors 6 Limited (as amended, and
attached as Schedule 7.1(a)), including, without limitation, claims based on
actions or failures to act by the Company and or Seller’s Group that occurred
prior to the Closing Date;

 

(b)                                any Liability arising from the actions or
failures to act of the Company with respect to the period before and after the
Closing Date, except if otherwise indemnifiable under Section 7.2 below;

 

(c)                                 any breach of any representation or warranty
provided for in Section 5 above, or breach of any other obligation of Buyer
hereunder; or

 

(d)                                any claim by GFP that the transactions
provided for in this Agreement violate the obligations of the Company or any
member to the Seller’s Group to GFP in respect of the Company, its assets, or
the Global Agreements or the Guarantee.

 

7.2.                             Scope of Seller and Guarantor’s Indemnity.
Seller and Guarantor understand that an assumption for Buyer to acquire the
Company is that all representations and warranties contained in Section 4 above
(including their disclosure Schedules) are materially complete, true and
correct. Therefore, Seller and Guarantor agree to jointly and severally
indemnify, hold harmless and defend

 

9

--------------------------------------------------------------------------------


 

Buyer, Company and their respective officers, directors and employees from and
against any and all Losses, suffered or incurred as a result of any breach of
any representation or warranty provided for in Section 4 above, or breach of any
other obligation of Seller or Guarantor hereunder.

 

7.2.1.                    Seller and Guarantor shall not have any liability to
Buyer under this Agreement for any Losses suffered or incurred by Buyer as a
result of any breach of any representation or warranty provided for herein or
breach of any other obligation of Seller or Guarantor hereunder except (a) to
the extent (and then only to the extent) the aggregate of such Losses (i.e., an
individual Loss and/or the aggregate of several Losses summed in the Indemnity
Basket) exceed two hundred and fifty thousand US Dollars (US$ 250,000.00) (the
“Indemnity Basket”), and then only for such Losses in excess thereof, and (b) up
to an aggregate indemnifiable amount equal to one million five hundred thousand
US Dollars (US$ 1,500,000.00) (i.e., not including, and already after the
discount of the Indemnity Basket) (the “Maximum Indemnity”).  The Indemnity
Basket and the Maximum Indemnity of Seller and Guarantor specified above shall
not apply to any Losses arising under Sections 4.1, 4.2, and 4.3.

 

7.2.2.                    The Parties hereby agree that Seller and Guarantor’s
indemnity obligation under this Agreement shall be limited to the period of two
(2) years, ending on June 30, 2010. The time limitation specified above shall
not apply to any Losses arising under Sections 4.1, 4.2, and 4.3. If Seller and
Guarantor are notified about a potential Loss within the period provided in this
clause, the expiration of this term will not affect Buyer’s right of
indemnification for that specific (already notified) Loss when it finally
materializes.

 

7.2.3.                    The indemnification under this Section 7.2 shall be
the only remedy available to Buyer against Seller and Guarantor in respect of
any possible breach of this Agreement, and Buyer hereby expressly waives any
right or action in order to rescind, limit or deny in any form this Agreement or
any of its obligations towards Seller’s Group.

 

7.3.                             Indemnity Procedures.   If any Indemnified
Party shall become aware of facts which give rise or threaten to give rise to
the Indemnifying Party’s obligation to indemnify one or more Indemnified Parties
pursuant to this Section (an “Event Subject to Indemnification”), regardless of
whether or not the Event Subject to Indemnification involves a third party, such
Indemnified Party shall send written notice (the “Notification”) to the
Indemnifying Party promptly, but in no event later than 5 (five) business days
(or less if any urgent measure is required, with reasonably enough time in
advance so as to allow proper and timely reaction by the parties to address the
issue) after discovery of the Event Subject to Indemnification, disclosing the
details thereof known to the Indemnified Party, and the Indemnifying Party shall
respond within 2 (two) business days as of the receipt of Notification (or
sooner, if circumstances require). This procedure also applies for any new fact
discovered with respect to an Event Subject to Indemnification already notified
to the other Party.

 

7.4.                             If an Event Subject to Indemnification shall
arise, Indemnifying Party ‘s response shall indicate its intention either to
(a) pay the amount involved; (b) assume the defense of any threatened or pending
litigation or proceeding (which it shall have the right to do by counsel
reasonably satisfactory to the Indemnified Party, and Indemnified Parties shall
have the right to retain its own counsel to monitor the defense at Indemnified
Parties’ own cost); or (c) not to assume the defense of the threatened or
pending litigation or proceeding because it is beyond the scope of its
indemnification obligation hereunder. Whichever Party assumes the defense shall
be entitled to the cooperation of the other Party in preparing the defense.  The
Indemnifying Party agrees to provide the Indemnified Party with access to all of
current or old Company and Indemnifying Party’s files, personnel and records
concerning said defense.

 

10

--------------------------------------------------------------------------------


 

7.5                                The Indemnifying Party shall make payments to
indemnify Losses only when the respective liability becomes final by a
non-appealable and irrevocable settlement, judgment or arbitration award,
provided that such payments shall be payable only when a minimum aggregate
amount of ten thousand reais (R$10,000.00) is reached and then only for such
Losses in excess thereof (except with respect to the indemnity scope of the
Indemnity Basket under Section 7.2.1).

 

8.                                      CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

 

8.1                                Confidentiality.          Each Party shall
hold confidential all information obtained in connection with this Agreement
with respect to the other Party which is not otherwise public knowledge, not
independently known or developed, not received from a third party who is not
subject to an obligation of confidentiality or not in the public domain through
no fault of the receiving Party. Except as provided in Section 6.1 above, each
Party shall refrain from disclosing and shall hold confidential the terms and
conditions of this Agreement, including without limitation, the consideration to
be paid hereunder, except to the extent that disclosure of such information is
necessary or desirable for consummation of the transactions contemplated hereby,
demanded by any governmental authority, required by applicable law or stock
exchange regulations to which a Party is subject, or with the consent of the
other party hereto.

 

8.2                                Public Announcements.  Any public
announcement or similar publicity with respect to this Agreement or the
transactions contemplated hereby will be issued, if at all, at such time and in
such form and manner as the Parties determine. A Party may not unreasonably
withhold its consent to a request by another Party to make such public
announcement or similar publicity.  If a Party is required by applicable law or
stock exchange regulations to which such Party is subject to make such public
announcement or publicity, it may do so provided such Party has delivered to the
other Parties a copy of the proposed announcement or publicity not less than 24
hours prior to making such proposed announcement or publicity.  Seller and Buyer
will consult with each other concerning the means by which Company’s employees,
customers, and suppliers and others having dealings with the Company will be
informed of this Agreement or the transactions contemplated hereby.

 

9.                                      ANTITRUST LAW COMPLIANCE

 

9.1.                             Approval of Transaction.  Buyer shall, within
15 (fifteen) business days after the Closing Date, cause the Company to file
such information and seek such approvals of CADE as may be required with respect
to the transactions contemplated herein under the antitrust laws and regulations
of Brazil and bear the corresponding related costs. Buyer and Seller and
Guarantor agree to make available, or cause to be made available, to the Company
or each other (as applicable) such information as may reasonably be requested
relative to businesses, assets and property of Buyer, Guarantor, Seller or the
Company, or any of their Affiliates (as the case may be), as may be required to
prepare such filings and to file any additional information requested by such
agencies under such laws, rules or regulations.

 

9.2.                             Buyer shall bear the risk of the antitrust
approval and satisfy any requirements of the Brazilian antitrust authorities at
its own expense.

 

9.3.                             If, by any reason, CADE rejects the transaction
or imposes conditions for its approval, the Parties undertake to discuss in good
faith possible alternatives available.

 

11

--------------------------------------------------------------------------------


 

10.                                GENERAL PROVISIONS

 

10.1.                       Further Assurances.  The Parties agree to execute
such other documents or agreements and do such other things as may be necessary
or desirable for the implementation of this Agreement and the consummation of
the transactions contemplated hereby.

 

10.2.                       Notices.   Any notice required to be given under
this Agreement must be given in writing and will be effective on receipt when
delivered by registered airmail, hand delivery or by facsimile confirmed by the
sending of the original by registered airmail to the Party, at the address
stated below or to such other address as such Party may designate by written
notice in accordance with the provisions of this Section.

 

to Seller or Guarantor:

Boise Cascade, L.L.C.

 

 

Att: President

 

 

1111 West Jefferson Street

 

 

Suite 300

 

 

Boise, Idaho USA

 

 

83702-5389

 

 

legal@bc.com

 

 

Fax 1 208 384 6566

 

 

Tel 1 208 384 6460

 

 

 

 

 

c/c: Boise Cascade, L.L.C.

 

 

Att: General Counsel

 

 

1111 West Jefferson Street

 

 

Suite 300

 

 

Boise, Idaho USA

 

 

83702-5389

 

 

legal@bc.com

 

 

Fax 1 208 384 6566

 

 

Tel 1 208 384 6460

 

 

 

 

to Buyer or Company:

Aracruz Celulose S.A.

 

 

Att: Walter Lidio Nunes

 

 

Operations Director

 

 

Rodovia Aracruz - Barra do Riacho s/nº, km 25,

 

 

Aracruz - ES, CEP 29197-900

 

 

wln@aracruz.com.br

 

 

Fax 27 3270 2136

 

 

Tel 27 32702122

 

 

12

--------------------------------------------------------------------------------


 

 

c/c: Renato Alfonso Rostirolla

 

 

Gerente Florestal - Unidade Guaíba

 

 

AV São Geraldo, 1800,

 

 

Guaíba - RS, CEP 92500-000

 

 

rarostirolla@aracruz.com.br

 

 

Fax 51 2139 7109

 

 

Tel 51 2139 7111

 

 

 

 

 

c/c: José Luiz Braga

 

 

Diretor Jurídico

 

 

Av Brigadeiro Faria Lima 2277, 4o andar - São Paulo – SP

 

 

01452-000

 

 

jlb@aracruz.com.br

 

 

Fax 11 3301 4202

 

 

Tel 11 3301 4282

 

 

10.3.        Entire Agreement. This Agreement, together with all Schedules
referenced herein, is the Parties’ entire agreement. It supersedes all prior or
contemporaneous oral or written communications, proposals and representations
with respect to its subject matter and prevails over any conflicting or
additional terms of any quote, order, acknowledgment or similar communications
between the parties during the term of this Agreement. No modification to this
Agreement will be binding, unless in writing and signed by a duly authorized
representative of each Party.

 

10.4.        Governing Law and Arbitration.  This Agreement shall be governed
and construed in accordance with the laws of Brazil without giving effect to the
conflict of law rules thereof.

 

(a)                              In the event of any dispute, controversy or
claim arising out of or relating to this Agreement, or the performance, breach,
termination, or invalidity hereof (“Dispute”), such Dispute shall be the subject
of an attempt at an amicable solution, for which purpose a Party shall give
notice to the other Party, giving a concise description of the matter in
question and the position of such Party in respect thereof and proposing a
meeting among the chief executive officers or their designees (“Senior
Officers”) of the Parties in São Paulo, Brazil (or such other place as they may
agree) with the purpose of resolving the Dispute.  In the event such a meeting
is called, the meeting shall take place within 10 days of its being requested.
Unless the Parties otherwise agree, if such meeting does not take place within
such 10 days or if within 10 days after such meeting the Senior Officers have
not resolved such matter, then the Dispute shall be resolved by arbitration as
provided in Section 10.4(b).

 

(b)                             If a Dispute arises and is not settled by
amicable negotiations within the prescribed time period by the representatives
of the Parties and the Senior Officers of the Parties in accordance with
Section 10.4(a), such Dispute shall be settled by arbitration in accordance with
the International Chamber of Commerce Arbitration Rules in effect on the date
hereof.  Judgment thereon may be entered by any court having jurisdiction. If a
Party wishes to initiate an arbitration with respect to a Dispute, it shall
first provide ten (10) days advance notice to the other Party, setting forth
that it intends to initiate arbitration, the issues in dispute and a summary in
reasonable detail of its position with respect thereto. Other than the procedure
described in Section 10.4(a), arbitration shall be the sole and exclusive forum
for resolution of any Dispute, and the award thereunder shall be final,
conclusive and binding on those participating in the arbitration.

 

13

--------------------------------------------------------------------------------


 

                                              
(c)                                 The number of arbitrators shall be three,
each of whom shall be disinterested in the dispute, controversy or claim and
shall have no connection with any Party. One arbitrator will be selected by each
Party and one by mutual agreement of the first two arbitrators or, if they
cannot agree, by the appointing authority which shall be designated in
accordance with the International Chamber of Commerce Arbitration Rules (the
“Appointing Authority”). The Parties shall have thirty (30) days to each appoint
an arbitrator.  If a Party fails to appoint an arbitrator within such thirty
(30) day period, the Appointing Authority shall appoint an arbitrator for that
Party.  The Parties and the Appointing Authority may appoint from among the
nationals of any country, whether or not a Party is a national of that country. 
The place of arbitration shall be Miami, Florida, USA. The arbitration shall be
conducted in the English language, and any foreign-language documents presented
at such arbitration hearing shall be accompanied by an English translation
thereof. Each Party hereby submits to the non-exclusive jurisdiction of the
courts of Delaware, USA in any action, suit or proceeding with respect to the
enforcement of the arbitration provisions of this Agreement and with respect to
the enforcement of any award thereunder.

 

                                              
(d)                                The decision of the arbitral panel shall be
definitive and shall bind the Parties and be enforceable in accordance with the
law.

 

                                              
(e)                                 Each Party will bear its own attorneys’ and
experts’ fees and expenses, regardless of the content of the final award. The
fees and expenses of the arbitral panel, fees and expenses of the experts
appointed by the arbitral panel, and the administrative expenses of the
arbitration center which may be incurred during the arbitration shall be
supported by the Parties according to the rules of arbitration center and the
final award will rule on the obligation of the losing party reimbursing the
amount paid in advance by the other party.

 

                                              
(f)                                   The Parties accept and convene that, for
the purposes of law, the request for the initiation of an arbitration proceeding
shall be equivalent to the filing of a lawsuit with the same object.

 

10.5.                       Expenses & Taxes.  Except as otherwise expressly
provided in this Agreement, each Party to this Agreement will bear its
respective expenses and taxes incurred in connection with the preparation,
execution, and performance of this Agreement and the transactions contemplated
hereby, including all fees and expenses of agents, representatives, counsel, and
accountants. Seller will cause the Company not to incur any out-of-pocket
expenses in connection with this Agreement.

 

10.6.                       Severability.  If at any time subsequent to the date
hereof, any provisions of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality or unenforceability of such provision shall
have no effect upon and shall not impair the enforceability of any other
provision of this Agreement.

 

10.7                          Waiver.  The rights and remedies of the Parties
are cumulative and not alternative.  Neither the failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
Party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other Party; (b) no waiver that may be given by
a Party will be applicable except in the specific instance for which it is
given; and (c) no

 

14

--------------------------------------------------------------------------------


 

notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

 

10.8.        Assignment.  The respective rights and obligations of the Parties
under this Agreement may not be assigned by Buyer or the Seller without the
prior written consent of the other; provided, however, that Buyer may assign
this Agreement in whole or in part to any Affiliate of Buyer upon prior written
notice to Seller, in which case Buyer shall continue jointly liable with the
respective assignee.

 

10.9.        Governing Language.  This Agreement is executed in the English
language, and all of its terms and provisions shall be construed in accordance
with the English language, which shall prevail, notwithstanding any translation
thereof, which may have been submitted for regulatory approval or enforcements
purposes in Brazil whether agreed by the Parties or not.

 

10.10.      Counterparts.  This Agreement may be executed in 4 (four)
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

10.11.      Sole Agreement. This Agreement is the only Agreement between the
Parties in respect of the transactions contemplated herein. This Agreement
supersedes and substitutes any other instrument or communication entered into
among the Parties.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Stock Purchase
Agreement, in the City of Guaíba, RS, Brasil, as of the day and year first above
written.

 

Buyer:

 

 

Aracruz Celulose S.A.

 

 

 

 

 

 

 

 

/s/ Walter Lidio Nunes

 

/s/ Renato Alfonso Rostirolla

By: Walter Lídio Nunes

 

By: Renato Alfonso Rostirolla

Its. Officer

 

Its. Attorney in fact

 

 

 

 

 

 

Seller:

 

Guarantor:

 

 

 

 

 

 

BC Brasil Investment Corporation

 

Boise Cascade LLC

 

 

 

 

 

 

/s/ Dean Michael Brown

 

/s/ Dean Michael Brown

By: Dean Michael Brown

 

By: Dean Michael Brown

 

 

 

Its: Attorney in fact

 

Its: Attorney in fact

 

15

--------------------------------------------------------------------------------


 

Signature page of the Stock Purchase Agreement dated  July 1st, 2008, by and
among Aracruz Celulose S.A., Boise Cascade do Brasil Ltda. BC Brazil Investment
Corporation and Boise Cascade LLP.

 

Company:

 

Boise Cascade do Brasil Ltda.

 

 

 

 

 

/s/ Dean Michael Brown

 

By: Dean Michael Brown

 

Its. Managing Officer

 

 

Witnesses:

 

 

1.

    /s/ Mateus Osvaldo Kapper

 

2.

    /s/ Maria Lisette Silva Nogueira

  Name:

 

  Name:

   ID: 6004883192

 

   ID: 298.887.600-25

 

 

The Seller and Guarantor appoint Felipe G. Lamb, registered with the CPF/MF
under no. 771.505.700-20 to initialize the Exhibits and Schedules.

 

 

Signature:

/s/ Felipe G. Lamb

 

Initial:

/s/ FGL

 

 

The Buyer appoints Eurídice Mason, registered with the CPF/MF under no.
016.719.707-05 to initialize the Exhibits and Schedules.

 

 

Signature:

/s/ Euridice Mason

 

Initial:

/s/ EM

 

16

--------------------------------------------------------------------------------